Exhibit 10.1

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

AMENDMENT NO. 7 TO

CLINICAL TRIAL AGREEMENT

BETWEEN

ECOG-ACRIN CANCER RESEARCH GROUP

AND SYNDAX PHARMACEUTICALS, INC.

This Amendment No. 7 to Clinical Trial Agreement (the “Amendment” or “Amendment
7”) is entered into as of January 9, 2017 (the “Effective Date”), by and between
ECOG-ACRIN Cancer Research Group, on behalf of itself and its member hospitals,
institutions and physicians (the “Group,” “ECOG” or “ECOG-ACRIN”), and Syndax
Pharmaceuticals, Inc. (“Company” or “Syndax”).

WITNESSETH:

WHEREAS, pursuant to the Clinical Trial Agreement dated March 14, 2014 between
the parties (“Agreement”), the parties agreed to certain terms specified therein
for research services related to Group’s performance of the Study; and

WHEREAS, the parties agree to increase the support for the Study to cover budget
support to partially offset the expenses associated with *** participation in
the Study as set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

A. The following is added to Section 1.G of the Agreement:

The Company will provide financial support to the Group in the amount of
$484,091 to provide support the activities of *** associated with ***
participation in the Study as set forth in Exhibit C. The activities include
additional *** of study documentation required for *** to enroll in the Study.
The maximum financial support for the Agreement is increased from $21,382,415 by
$484,091 to $21,866,506.

 

B. Exhibit B of the Agreement is deleted in its entirety and replaced by Exhibit
B attached hereto.

 

C. Exhibit C attached hereto is hereby added as Exhibit C of the Agreement
thereto.

 

D. This Amendment constitutes the full understanding of the parties and a
complete and exclusive statement of the terms of their agreement with respect to
the subject matter described herein, and no terms, conditions, understanding, or
agreement purporting to modify or vary the terms of this Amendment shall be
binding unless made in writing and signed by the parties.

 

E. Except to the extent amended herein, all of the terms and conditions of the
Agreement remain in full force and effect.



--------------------------------------------------------------------------------

F. Capitalized terms herein that are not defined shall have the meaning ascribed
to such terms in the Agreement.

 

G. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall be considered one and the
same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, as of the
Effective Date, by proper persons duly authorized.

 

ECOG-ACRIN Cancer Research Group     Syndax Pharmaceuticals, Inc.

/s/ Robert L. Comis

   

/s/ Allan Shaw

Name:   Robert L. Comis, M.D.     Name:   Allan Shaw Title:   Group Co-Chair    
Title:   CFO

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

E2112 Budget & Payment Schedule

 

A. Budget Details

 

1. Budget – Excluding Amendment 1

The budget for this project is $19,406,948 which is itemized as follows:

***

 

2. Budget – Amendment 1

The budget for Amendment 1 is $1,200,000 which is itemized as follows:

***

 

3. Budget – Amendment 3

The budget for Amendment 3 (*** Support) is $450,000 which is itemized as
follows:

***

 

4. Budget – Amendment 4

The budget for Amendment 4 (***) is $7,908 which is itemized as follows:

***

 

5. Budget – Amendment 5

The budget for Amendment 5 is $30,121 which is itemized as follows:

***

*** services being provided through Amendment 5 is limited to *** of ***
services plus *** of Group ***.

 

6. Budget – Amendment 6

The budget for Amendment 6 is $287,438 which is itemized as follows:

***

 

7. Budget – Amendment 7

The budget for Amendment 7 is $484,091 which is itemized as follows:

***

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3



--------------------------------------------------------------------------------

8. Invoicing and Payments

Company will make payments within *** of receipt of invoices from Group
according to the Payment Schedule herein. Payments will be made to as set forth
in Section 1.B of the Agreement as follows:

ECOG Research and Education Foundation, Inc.

Agent for ECOG-ACRIN Cancer Research Group

Attn: Donna Marinucci

1818 Market Street, Suite 1100

Philadelphia, PA 19103

Group will send invoices to the following address:

Jeannette Hasapidis

VP, Clinical Operations

Syndax Pharmaceuticals, Inc.

400 Totten Pond Road, Suite 110

Waltham, MA 02451

 

B. Payment Schedule – Excluding Amendment 1

Group will submit invoices to Company in accordance with the following Payment
Schedule:

***

 

C. Payment Schedule – Amendment 1

Group will submit invoices to Company in accordance with the following Payment
Schedule:

***

 

D. Payment Schedule – Amendment 3 (***)

Group will submit invoices to Company in accordance with the following Payment
Schedule:

***

 

E. Payment Schedule – Amendment 4

Group will submit invoices to Company in accordance with the following Payment
Schedule:

***

 

F. Payment Schedule – Amendment 5

Group will submit invoices to Company in accordance with the following Payment
Schedule:

***

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4



--------------------------------------------------------------------------------

G. Payment Schedule – Amendment 6

Group will submit invoices to Company in accordance with the following Payment
Schedule:

***

 

H. Payment Schedule – Amendment 7

Group will submit invoices to Company in accordance with the following Payment
Schedule:

***

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

5



--------------------------------------------------------------------------------

EXHIBIT C

E2112 Scope of Work – Amendment 7

(*** Site Support Services)

Protocol Title: A Randomized Phase III Trial of Endocrine Therapy plus
Entinostat/Placebo in Patients with Hormone Receptor-Positive Advanced Breast
Cancer

***

 

*** INDICATES 2 PAGES OF MATERIAL THAT WERE OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6